Citation Nr: 0203927	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  98-01 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a neurological disorder 
manifested by numbness of the hands and feet.

(The issues concerning entitlement to service connection for 
a low back disability and for coronary artery disease will be 
the subject of a later decision.) 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1989, with subsequent Naval Reserve service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  By this rating decision, the RO, in 
pertinent part, denied service connection for a left hand 
injury, a low back disability, coronary artery disease, and 
numbness of the hands and feet.  

The Board remanded the veteran's claims for additional 
development in March 1999.  By an October 2001 rating 
decision, the RO granted service connection for a left hand 
injury and assigned a 10 percent rating effective from March 
1996.  By the same rating decision, the RO continued to deny 
service connection for a low back disability, coronary artery 
disease, and numbness of the hands and feet.  Since the claim 
concerning service connection for a left hand injury has been 
granted, this issue is no longer on appeal and will not be 
further discussed.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a low back 
disability and for coronary artery disease, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing these issues.



FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran has a current neurological disorder, manifested 
by numbness of the hands and feet, which is related to his 
service. 


CONCLUSION OF LAW

A neurological disorder manifested by numbness of the hands 
and feet was not incurred in or aggravated by the veteran's 
active military service.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection

In seeking VA disability compensation, the veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131 (West Supp. 2001).  Such a disability is called "service 
connected."  38 U.S.C.A. § 101(16) (West 1991).  Service 
connection connotes many factors but basically it means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

The service medical records do not indicate that the veteran 
sought treatment for any complaints of numbness of his hands 
or feet while in service, and thus these records do not 
reflect a chronic problem.  Thus, the preponderance of the 
evidence is against a finding that the veteran had a chronic 
numbness of the hands and feet in service.  38 C.F.R. 
§ 3.303(b) (2001).

Where chronicity of a disease is not shown in service (as in 
this case), service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b) (2001).  The veteran was separated from 
active duty in November 1989. He did not seek treatment for 
complaints of numbness until March 1996 (over six years after 
separation from active duty).  This lack of treatment 
certainly reflects a lack of continuity of any recent 
symptoms of numbness and any numbness the veteran might have 
experienced during active duty (which again, was not noted on 
his service medical records).  

The veteran may also establish service connection if all of 
the evidence, including that pertaining to service, shows 
that a disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Yet the most recent 
evidence of record indicates that the veteran does not 
currently have a neurological disorder manifested by numbness 
of the hands and feet.  While possible neuropathy was 
assessed during his March 1996 outpatient visit, no 
neurological disease was found at the conclusion of the March 
1997 peripheral nerves examination.  A March 1997 examination 
of the hands was also normal.  Moreover, while the veteran 
was assessed as having paresthesia versus degenerative disc 
disease at his September 1998 outpatient visit, another 
complete examination conducted in June 2001 revealed no 
diagnosed condition relating to his symptoms of numbness.  
Without competent evidence of current diagnosis, there is no 
valid claim concerning service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992). 

To the extent that the veteran himself has claimed he has a 
neurological disorder manifested by numbness of the hands and 
feet, the Board notes that as a layman, he has no competence 
to give a medical opinion on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran has a current neurological disorder 
manifested by numbness of the hands and feet, which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West Supp. 2001).  When the preponderance of evidence is 
against a claim, it must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act 

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments relating 
to claims to reopen previously denied claims, which are not 
pertinent to the current appeal.

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The veteran was notified 
as to the criteria for service connection for numbness of the 
hands and feet in the discussions contained in a December 
1996 rating decision and April 1997 statement of the case, as 
well as a rating decision and supplemental statement of the 
case issued in October 1991.  VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO has obtained the veteran's VA treatment 
records.  The veteran has been afforded several examinations, 
the reports of which have been associated with the claims 
file, and has given testimony at a hearing before a Board 
member.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)). 

The Board has considered whether there is any prejudice to 
the veteran in its consideration of the VCAA regulations in 
the first instance, as those regulations had not yet been 
finalized when the RO considered this case.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Because these regulations do not provide any substantive 
rights or impose any duties beyond those provided in the 
VCAA, the Board's consideration of them in the first instance 
is not prejudicial to the veteran, and the Board may proceed 
to consider the appeal.

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  In the circumstances of this case, attempts at further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (attempts at further development 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  



ORDER

Entitlement to service connection for a neurological disorder 
manifested by numbness of the hands and feet is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

